Citation Nr: 0007884	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to permanency of a 100 percent disability rating 
currently in effect for service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel






INTRODUCTION

The veteran had active service from October 1967 to September 
1970.  His claim comes before the Board of Veterans' Appeals 
(the Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in which the RO continued the veteran's 
100 percent rating for his service-connected PTSD, and 
determined that the 100 percent rating was not permanent.


REMAND

The veteran has submitted a well-grounded claim for 
permanency of a total rating within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
Having submitted a well-grounded claim, VA has a duty to 
assist in the development of facts relating to the claim.  38 
U.S.C.A. § 5107(a).

The veteran asserts that he is entitled to a permanent 100 
percent disability rating for his service-connected PTSD.  In 
support of his claim, he cites to the most recent VA PTSD 
examination report, dated in November 1997.  In this report, 
the examiner stated that the veteran's condition had not 
improved since his last examination (in 1995), and that the 
veteran was "permanently disabled."  The examiner also 
stated that the veteran's PTSD was "very severe," and 
assigned a Global Assessment of Functioning (GAF) score of 
20, which suggests some danger of hurting self or others, or 
occasionally fails to maintain minimal personal hygiene, or 
gross impairment of communication.  See Diagnostic and 
Statistical Manual of Mental Disorders 47 (4th ed. 1994) 
(DSM-IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 
4.130.  The veteran further argues that his PTSD is 
manifested by at least 12 distinguishable symptoms (as set 
forth in the statement of his accredited representative, 
dated in November 1998).  In this regard, he argues that the 
severity of his symptoms is evidenced by the fact that he is 
noted to be potentially violent, and that he recently tried 
to purchase a firearm to kill people who appeared in his 
flashbacks.  In addition, he reports that due to his PTSD 
symptoms he lost his job (in 1995), and his wife recently 
left him.  He argues that he receives one hour of private 
treatment per week, and two hours of group therapy, at the 
Veterans' Center in Baltimore, Maryland.  Finally, he appears 
to be arguing that the permanency of his 100 percent rating 
is established by the fact that he is too scared to be 
hospitalized or to take medication, such that his prognosis 
is poor.

VA regulations provide, in pertinent part, as follows:

Permanence of total disability will be 
taken to exist when such impairment is 
reasonably certain to continue throughout 
the life of the disabled person.  The 
permanent loss or loss of use of both 
hands, or of both feet, or of one hand 
and one foot, or of the sight of both 
eyes, or becoming permanently helpless or 
bedridden constitutes permanent total 
disability.  Diseases and injuries of 
long standing which are actually totally 
incapacitating will be regarded as 
permanently and totally disabling when 
the probability of permanent improvement 
under treatment is remote.  Permanent 
total disability ratings may not be 
granted as a result of any incapacity 
from acute infectious disease, accident, 
or injury, unless there is present one of 
the recognized combinations or permanent 
loss of use of extremities or sight, or 
the person is in the strict sense 
permanently helpless or bedridden, or 
when it is reasonably certain that a 
subsidence of the acute or temporary 
symptoms will be followed by irreducible 
totality of disability by way of 
residuals.  The age of the disabled 
person may be considered in determining 
permanence.

38 C.F.R. § 3.340(b) (1999).

The Board finds that a remand is warranted for additional 
development.  Of particular note, although the veteran has 
reported that he is receiving weekly treatment at the 
Veterans Center ("Vet Center") in Baltimore, Maryland, the 
claims file does not currently contain these records, or 
otherwise contain any documentation indicating that these 
records are unavailable.  On Remand, an attempt should be 
made to obtain these records.  Bell v. Derwinski, 2 
Vet.App. 611 (1992).  The U.S. Court of Appeals for Veterans 
Claims (Court) has recently held that when treatment records 
from a VA Veterans Center are relevant to a claim, they 
should be obtained even if summarizing letters or reports are 
included in the record.  Dunn v. West, 11 Vet.App. 462 
(1998).  The Board further notes that documents dated in 1996 
indicate that the veteran was applying for benefits from the 
Social Security Administration (SSA).  On Remand, the veteran 
should be requested to indicate whether he is receiving SSA 
benefits.  If the veteran indicates that he is receiving such 
benefits, the RO should make an attempt to obtain these 
records.

The Board further notes that the most recent medical evidence 
is a November 1997 VA PTSD examination report.  This report, 
upon which the veteran and his representative primarily rely 
in asserting that a favorable decision is warranted, is over 
two years old, is little more than one paragraph long, and 
contains minimal findings or other indicia of reliability, 
such as accompaniment by a rationalized explanation, or 
indications of being based on extended observation, 
psychological testing, or a longitudinal review of the 
veteran's medical records.  In addition, the next most recent 
medical evidence is a VA PTSD examination report, dated in 
September 1995, which was written by the same examiner who 
wrote the November 1997 VA PTSD examination report.  As with 
the November 1997 report, the September 1995 report is little 
more than one paragraph long, and contains minimal findings 
or other indicia of reliability.  Therefore, given the state 
of the medical record, on Remand the veteran should be 
afforded a VA psychiatric examination by two examiners who 
have the opportunity to review the veteran's entire medical 
history, examine the veteran, and express opinions as to the 
severity of his PTSD.


This case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers from whom he 
has received evaluation/treatment for his 
PTSD which are not currently of record, 
to include the Vet Center in Baltimore, 
Maryland.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained and 
associated them with the claims file.

2.  The veteran should be requested to 
indicate whether he is currently 
receiving benefits from the Social 
Security Administration (SSA).  If the 
veteran indicates that he has been 
awarded SSA benefits, the RO should 
obtain copies of any medical records 
utilized in the SSA's determination and 
associate them with the claims file.  

3.  Upon completion of the above, the 
veteran should be scheduled for a 
psychiatric examination by two examiners, 
neither of whom have previously examined 
the veteran, and who each individually 
examine the veteran, in order to evaluate 
the veteran's PTSD.  The RO should inform 
the veteran that his failure to cooperate 
may result in adverse action pursuant to 
38 C.F.R. §§ 3.158, 3.655 (1999), and 
documentation of the veteran's 
notification of the scheduling of the 
examination should be associated with the 
claims file.  Each of the examiners 
should express an opinion as to: 1) the 
extent of the functional impairment due 
to PTSD, using both a GAF score and a 
written explanation; and 2) whether it is 
at least as likely as not that the 
veteran's current level of functional 
impairment due to his PTSD symptoms is 
reasonably certain to continue throughout 
his life.  It is imperative that the 
examiners each review and have access to 
the entire claims folder in conjunction 
with the examination.

4.  After the development requested has 
been completed, the RO should review the 
record and ensure that all examination 
reports added to the record are in 
complete compliance with the directives 
of this REMAND.  If any reports are 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then review the 
expanded record and determine whether 
entitlement to a permanent 100 percent 
rating due to service-connected PTSD is 
warranted. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


